Citation Nr: 1824622	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-29 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Ruiz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1992 to August 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In January 2013, the Veteran filed a supplemental claim for service connection for a right hip injury, among other issues. In a February 2014 rating decision service connection was denied for the Veteran's right hip injury due to lack of an in service event. The Veteran filed a notice of disagreement in May 2014, and the RO issued a statement of the case in August 2014 again denying service connection for the right hip injury. The Veteran timely filed an appeal to the Board in August 2014. The appeal was certified to the Board in November 2014. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in February 2017. A transcript of the hearing is associated with the electronic claims file.

The Veteran submitted new evidence at his hearing. As the Veteran's substantive appeal was submitted after February 2, 2013, review of this evidence by the RO is presumed to be waived. 38 U.S.C. § 7105(e)(1) (2012).


FINDING OF FACT

The Veteran's right hip disability is attributable to service.


CONCLUSION OF LAW

A right hip disability was incurred in service. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veteran's Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, in light of the fully favorable decision as to service connection herein, no further discussion of compliance with VA's duty to notify and assist is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). 

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Post-service treatment records show that as early as December 2003 the Veteran complained of severe pain in his right hip that had intensified in the past 3 to 4 days, but noted that this was a problem he has had in the past. In September 2006, the Veteran was diagnosed with right hip arthritis. 

Concerning the presence of an in-service event, the Board notes that the Veteran testified that he first injured his right hip during active service in 1995 in Alaska, when he slipped and fell while helping to carry a 300 pound radio rack. This testimony has been corroborated by a statement from a fellow service member who related that he was also part of the team carrying the radio rack and that he recalled the Veteran falling and not being able to continue to work afterward. The fellow service member also indicated that the Veteran had a visible limp after the incident, he subsequently avoided lifting anything, and that the Veteran wore a back brace on multiple occasions following the incident. Similarly, the Veteran provided a statement from his sister who reported that she had witnessed the Veteran's pain when he would stay with her on the weekends while he was still in service. The Veteran's sister explained that the Veteran looked like he was in a lot of pain and could barely walk and remained that way for a couple of months. The Veteran, his fellow service member, and his sister are all competent to testify as to persistent pain, and witnessing symptoms of pain such as limping and an inability to walk. Jandreau, 429 F.3d at 1377. As such, these statements are entitled to significant probative weight. Finally, the medical records also support the Veteran's account of the events, as since September 2006 he has consistently related his hip injury back to his military service, which was years before he filed for benefits. Based on the foregoing, an in-service event has been shown.  

Concerning the presence of a nexus between the Veteran's current right hip disability and an in-service fall,  post-service treatment records show that the Veteran has been treated for right hip pain on and off since 2003. Second, MRI results from September 2006 show right femoral exuberant osteophytosis at the head-neck junction of the Veteran's right hip, which the interpreting physician noted most likely related to previous trauma and osteoarthritis. Third, as noted above, since September 2006 the Veteran has consistently said his right hip pain is due to his fall during service. As noted, the Board finds the accounts of the in-service fall competent and credible. Finally, the Veteran provided a September 2014 letter from his VA doctor, wherein it was opined that the Veteran's right hip disability is likely due to the history of his previous injury and possible untreated hip fracture related to his 1995 fall while on active service. There is no evidence that this physician is not competent and credible, thus the Board finds that this opinion is entitled to significant probative weight with respect to whether the current right hip disability is related to the Veteran's service. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). There is no other medical opinion evidence concerning a nexus. Accordingly, entitlement to service connection for right hip disability is warranted.


ORDER

Entitlement to service connection for a right hip disability, including right femoral exuberant osteophytosis and osteoarthritis, is granted.



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


